Name: 98/611/EC, Euratom: Commission Decision of 23 October 1998 on the creation of the European Research Forum [notified under document number C(1998) 3069] (Text with EEA relevance)
 Type: Decision
 Subject Matter: research and intellectual property; NA
 Date Published: 1998-10-29

 Avis juridique important|31998D061198/611/EC, Euratom: Commission Decision of 23 October 1998 on the creation of the European Research Forum [notified under document number C(1998) 3069] (Text with EEA relevance) Official Journal L 290 , 29/10/1998 P. 0061 - 0062COMMISSION DECISION of 23 October 1998 on the creation of the European Research Forum (notified under document number C(1998) 3069) (Text with EEA relevance) (98/611/EC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Atomic Energy Community,Whereas the Commission needs a reflection, debate and advisory body, consisting of high-level figures from the scientific community, industry, the services sector and research users, in order to examine general research policy issues;Whereas, on the grounds of rationalisation and in order to increase the synergy between industry and research, it is appropriate to replace the two existing committees, namely the Industrial Research and Development Advisory Committee, IRDAC, and the European Science and Technology Assembly, ESTA, by a single body entitled 'European Research Forum` comprising a maximum of 60 members appointed by the Commission and distributed more or less evenly between two 'chambers` working in close coordination: an academic and scientific chamber and an industrial, services and users chamber;Whereas the 'European Research Forum` should be set up, its terms of reference should be defined and its internal operation should be organised,HAS DECIDED AS FOLLOWS:Article 1 A consultative committee, hereinafter referred to as the 'European Research Forum`, is hereby established by the Commission. The Forum shall be a reflection, debate and advisory body on research and technological development policy.Article 2 The Forum shall, on its own initiative or at the Commission's request, study strategic issues relating to the formulation and implementation of Community research, technological development and innovation policy, as well as scientific and technological policy issues of European interest in general.It shall discuss these issues and may prepare opinions for the Commission.Article 3 1. The Forum shall comprise a maximum of 60 members from the Member States and the States associated with the framework programmes among which will figure the chairmen of the expert groups set up by the Commission to assist it in connection with the content and direction of the key actions of the fifth framework programme.2. The members of the Forum shall represent the interests of the various scientific and industrial fields; they shall be distributed more or less evenly between two chambers:- an academic and scientific chamber comprising high-level scientists and figures from the various parts of the scientific community, in particular universities and national and European research organisations,- an industrial, services and users chamber comprising high-level figures from industry and service enterprises (including SMEs), European organisations in this field and organisations of research users.Article 4 The members of the Forum and of each chamber shall be appointed in a personal capacity by the Commission, according to the objective criteria of proven competence and recognised experience.Article 5 1. The term of office of members shall be two years, renewable once. Where members interrupt their term of office before the expiry of this period, they shall be replaced for the remainder of their term of office in accordance with the provisions of Article 4.2. The members of the Forum shall remain in office until they are replaced or their term of office is renewed.3. After consultation with each of the two chambers, the Commission shall appoint a chairman and vice-chairman for each chamber, who shall exercise this function until expiry of their term of office.Article 6 A list of members of the Forum shall be published in the Official Journal of the European Communities for information.Article 7 1. Each chamber shall draw up its own programme of activities according to the issues it considers important to examine, may give opinions and set up working groups to study specific subjects.2. In order to examine issues of common interest, notably to increase the synergy between industry and research, the two chambers may conduct certain activities jointly, may give joint opinions and set up joint working groups.3. The two chambers shall closely coordinate their programmes of activity by means of a Bureau made up of their chairmen and vice-chairmen.4. The two chambers shall hold a joint meeting at least once a year in the form of a plenary session. The meeting chairman for the plenary sessions shall be a member of the Bureau and appointed by the latter.Article 8 1. Commission representatives may take part in the work of the Forum, each chamber, the working groups and the Bureau.2. The Forum may invite any person with special competence to participate in its work as an expert, in respect of a subject being dealt with. Experts may only participate in deliberations on matters for which they are invited to attend.3. The Commission shall give the Forum practical assistance with its operation and provide a joint secretariat to serve both chambers.Article 9 The functions exercised by the members of the Forum and possible experts shall not be remunerated. Their travel and subsistence expenses in connection with the activities of the Forum, and in particular with the plenary meetings of the Forum, the two chambers, the working groups and the Bureau shall be paid by the Commission in accordance with the current administrative rules.Article 10 The Forum and the two chambers shall meet as a rule at the Commission headquarters and shall be convened by the latter.Article 11 The deliberations of the Forum shall not give rise to any vote. Where the Commission requests the Forum's opinion, it may set a time limit within which the opinion should be given.Article 12 Without prejudice to Article 214 of the EC Treaty and Article 194 of the Euratom Treaty, the members of the Forum shall not divulge any information they obtain through the work of the Forum or one of the chambers or a working group or the Bureau, where the Commission informs them that a requested opinion or a question asked relates to a confidential matter.In this event, only members of the Forum and representatives of the Commission shall attend meetings.Article 13 Commission Decision 84/128/EEC establishing an Industrial Research and Development Advisory Committee (IRDAC) and Decision 94/204/EC, Euratom on the creation of a European Science and Technology Assembly (ESTA) are hereby repealed.Done at Brussels, 23 October 1998.For the CommissionÃ dith CRESSONMember of the Commission